Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of June 18, 2021 are under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on June 19, 2021 and September 19, 2022.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendment
The amendment filed June 18, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the express incorporation by reference of PCT/EP2019/081119, German Application No. 10 2018 222 776.4.
Applicant is required to cancel the new matter in the reply to this Office Action.
The preliminary amendment to the specification was filed June 18, 2021, and since the present application is merely a stage of the PCT (i.e., the national stage of the PCT), the filing date of the present application is the filing date of the PCT application, which is November 13, 2019, which is prior to the amendment of May 3, 2021. See, for example, MPEP section 1893.03(b), which states:
An international application designating the U.S. has two stages (international and national) with the filing date being the same in both stages. Often the date of entry into the national stage is confused with the filing date. It should be borne in mind that the filing date of the international stage application is also the filing date for the national stage application.

Also note that to add an express incorporation by reference statement after the original filing date constitutes new matter. 
See MPEP section 608.01(p), which states:
As a safeguard against the omission of a portion of a prior application for which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or for which benefit is claimed under 35 U.S.C. 119(e)  or 120, applicant may include a statement at the time of filing of the later application incorporating by reference the prior application. See MPEP § 201.06(c) and 211 et seq. where domestic benefit is claimed. See MPEP §§ 213 - 216 where foreign priority is claimed. See MPEP § 217 regarding 37 CFR 1.57(b). The inclusion of such an incorporation by reference statement in the later-filed application will permit applicant to include subject matter from the prior application into the later-filed application without the subject matter being considered as new matter. For the incorporation by reference to be effective as a proper safeguard, the incorporation by reference statement must be filed at the time of filing of the later-filed application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ).

Specification
The disclosure is objected to because it contains references to specific claim numbers. See Paragraphs 1 and 7 of the original specification. Should claims be cancelled or rejected during prosecution, the claim numbers referenced in the specification may be inaccurate. Furthermore, the claims draw support from the specification; the specification does not draw support from the claims. Appropriate correction is required to remove the claim numbers referenced in the Specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first transporting device"  and "second transporting device" in claim 1. See also "clamping device" in claim 7 and claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "guide means" in claim 14. The term "guide" is considered to convey structure. Further
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). Claim 10 fails to set forth any steps involved in the method; therefore, claim 10 is an improper method claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the use of the phrase, "such as", in the claim calls into question, inter alia, whether or not the elements following the phrase are required by the invention and the metes and bounds of the invention.
Regarding Claim(s) 1, the use of the term "it" renders the claim indefinite because the claim language is unclear as to what the term refers.
Regarding Claim(s) 2, the claim lacks antecedent basis for "the transport plane". Further, the transport plane has not been defined in the claim language; therefore, the scope of the claim language is unclear.
Regarding Claim(s) 2, the language "greater than or at most equal" renders the claim indefinite. The language is unclear as to what is meant by "at most". The use of "at most" implies that values less than equal are available. The language should be amended to clearly set forth the distance.
Regarding Claim(s) 7, the use of the term "it" renders the claim indefinite because the claim language is unclear as to what the term refers.
Claim 10 does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Regarding Claim(s) 11, the language "greater than or at most equal" renders the claim indefinite. The language is unclear as to what is meant by "at most". The use of "at most" implies that values less than equal are available. The language should be amended to clearly set forth the distance.
Regarding Claim(s) 12, the use of the term "it" renders the claim indefinite because the claim language is unclear as to what the term refers.
Regarding Claim(s) 14, the use of the term "it" renders the claim indefinite because the claim language is unclear as to what the term refers.
Claim 14 lacks antecedent basis for "the guide means". The claim language is unclear as to what structure is being referred.
Claims 2-9, 11-15 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banyas (USPN 3590982).
Regarding Claim(s) 1, Banyas teaches a transporting installation for containers, such as bottles, having a first transporting device (ribbon machine 22), which can transport containers by neck-handling, and a second transporting device (burnoff machine 24), which can transport containers by base-handling, wherein the first transporting device transports the containers at a different height from the second transporting device (due to cam track 96 in Figure 12) , wherein, in a transfer region in which the containers can be transferred from the first transporting device to the second transporting device, the second transporting device runs linearly and a linear guide device (transfer machine 20) is provided, said guide device running parallel to the second transporting device (in the area where containers are transferred from the guide to the burnoff machine 24) and being adapted such that it can guide a container as the container is being lowered from the first transporting device to the second transporting device (lowered by cam track 96 in Figure 12).
Regarding Claim(s) 8, the second transporting device has a horizontal transport plane in the transfer region (as seen in Figure 1) and the guide device comprises at least one receptacle (formed by transfer device 80) which is movable in the transport direction of the containers in the second transporting device and with which a container can be picked up from the first transporting device and transferred to the second transporting device, wherein the receptacle is adapted to lower the container from the first transporting device onto the second transporting device (through interaction with the cam track 96).
Regarding Claim(s) 10, Banyas teaches a method for transferring containers from a first transporting device (22) to a second transporting device (24) in a transfer region, wherein the first transporting device and the second transporting device transport the containers at different heights from one another (as described above), and the first transporting device transports the containers by neck-handling (by ribbon 32) and the second transporting device transports the containers by base-handling (by seats 44), wherein the containers are transported linearly in the second transporting device and a linear guide device (20) is provided which runs parallel to the second transporting device and guides a container during a lowering from the first transporting device to the second transporting device (as described above).
Regarding Claim(s) 15, the second transporting device has a horizontal transport plane in the transfer region (as seen in Figure 1) and the guide device comprises at least one receptacle (formed by transfer device 80) which is movable in the transport direction of the containers in the second transporting device and with which a container can be picked up from the first transporting device and transferred to the second transporting device, wherein the receptacle is adapted to lower the container from the first transporting device onto the second transporting device (through interaction with the cam track 96).
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossmann (US Pub 20110259709 A1).
Regarding Claim(s) 1, Grossman teaches a transporting installation for containers, such as bottles, having a first transporting device (star 12), which can transport containers by neck-handling, and a second transporting device (conveyor 5), which can transport containers by base-handling, wherein the first transporting device transports the containers at a different height from the second transporting device (as seen in Figure 2), wherein, in a transfer region in which the containers can be transferred from the first transporting device to the second transporting device, the second transporting device runs linearly and a linear guide device (9) is provided, said guide device running parallel to the second transporting device and being adapted such that it can guide a container as the container is being lowered from the first transporting device to the second transporting device.
Regarding Claim(s) 10, Grossmann teaches a method for transferring containers from a first transporting device (star 12) to a second transporting device (conveyor 5) in a transfer region, wherein the first transporting device and the second transporting device transport the containers at different heights from one another (as seen in Figure 2), and the first transporting device transports the containers by neck-handling (by star 12) and the second transporting device transports the containers by base-handling (containers sitting on belt 6), wherein the containers are transported linearly in the second transporting device and a linear guide device (9) is provided which runs parallel to the second transporting device and guides a container during a lowering from the first transporting device to the second transporting device (as described above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman.
Regarding Claim(s) 2 and 11,  Grossmann teaches the limitations described above, yet fails to teach the first transporting device and the second transporting device have, at least in the transfer region, a distance perpendicular to the transport plane of the containers that is greater than or at most equal to a length of a container that can be transported by the first and the second transporting device. Grossmann does show a vertical distance between the first transporting device and the second conveying device. Further, Grossmann discloses that the conveyor (6) is vertically adjustable [Para. 24] to adjust to the height of the bottles. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the installation of Grossman such that the first transporting device and the second transporting device have, at least in the transfer region, a distance perpendicular to the transport plane of the containers that is greater than or at most equal to a length of a container that can be transported by the first and the second transporting device in order to properly transfer the containers.
Allowable Subject Matter
Claims 3-7, 9, 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/            Primary Examiner, Art Unit 3653